NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JENNIFER E. MULÉ and MATTHEW              )
MULÉ,                                     )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D17-3566
                                          )
GREEN TREE SERVICING, LLC,                )
n/k/a DITECH FINANCIAL, LLC,              )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pasco
County; Alicia Polk, Judge.

Dineen Pashoukos Wasylik and Jared M.
Krukar of DPW Legal, Tampa, for
Appellants.

Michael Ruff and Preston C. Davis of
Padgett Law Group, Tallahassee, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and BLACK, JJ., Concur.